DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/28/2019. It is noted, however, that applicant has not filed a certified copy of the CN2019-10800643.7 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “screw structure” of claim 7 and the “shovel like structure” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they are not clear enough to read the reference characters, determine to what structures the reference lines are pointing, or discern the structures of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The last line of claim 1 recites “a rated burst pressure of is 10 – 12 atm”; however, this phrase is grammatically incorrect. It is suggested to remove the term “is” from this phrase to correct this grammatical issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, Line 5 recites “the handle” and line 9 recites “the development mark”. Each of these phrases lack proper antecedent basis and it is unclear as to whether they are intended to refer to structures earlier recited in the claim or if they are intended to be newly introduced structures. For the sake of examination, “the handle” is interpreted as referring to “the hub” of line 2 and “the development mark” is interpreted as referring to the “the imaging mark” of line 3. It is suggested to amend lines 5 and 9 to indicate as such. Claims 2-9 are rejected due to their dependence on claim 1. 
Re claim 4, line 3 recites “a passing outer diameter”. This phrase is not recited in the specification nor is it a common phrase in the art. Therefore, it is unclear as to what type of outer diameter a “passing outer diameter” is. For the sake of examination, this outer diameter is interpreted as that of the balloon in a deflated state. Claim 5 is rejected due to its dependence on claim 4 and due to it also referring to the “passing outer diameter”.
Re claim 7, lines 4-5 recite “the transition member is from a hypo tube with a screw structure and a core wire with a variable diameter structure”. This recitation is grammatically incorrect to the point that it is unclear as to what the intended limitation is meant to be. For example, was this recitation meant to recite “the transition member is selected from a hypo tube with a screw structure and a core wire with a variable diameter structure” or “the transition member is formed from a hypo tube with a screw structure and a core wire with a variable diameter structure”.   For the sake of examination, the phrase is interpreted as reciting “the transition member is selected from a hypo tube with a screw structure and a core wire with a variable diameter structure”.
Re claim 8, line 3 recites “a shovel like structure having gradually varied size”. The phrase “shovel like” is a relative term which renders the claim indefinite as this phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, the phrase “shovel like structure” is interpreted as being a structure that has a “gradually varied size”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (CN 109331322A – a copy and an English translation of which has been provided with this Office Action) in view of Eidenschink (PG PUB 2003/0125709) or, in the alternative, as being unpatentable over Ai et al. in view of Eidenschink and Franano et al. (WO 2018/176064 A2 – a copy of which has been provided with this Office Action).
Re claim 1, Ai1 discloses a balloon catheter (the entire device seen in Fig 1) comprising a rapid exchange structure (Para 50) having a balloon catheter body  (all components of the device seen in Fig 1 except for hub 7) and a hub 7 (Fig 1), wherein the balloon catheter body has a push member 5 (Fig 1,2), a transition member 4 (Fig 1), a balloon loading member 2+3 (Fig 1,2), a balloon 1 (Fig 1,2), an imaging mark 6 (Fig 1) and a tip head 8 (Fig 1,2), the balloon loading member comprises an outer tube 2 (Fig 1,2) and an inner tube 3 (Fig 1,2), a distal end (to the left in Fig 1) of the hub is connected with a proximal end (to the right in Fig 1) of the push member (as seen in Fig 1; it is noted that all elements of the balloon catheter seen in Fig 1 are “connected with” all other elements of the balloon catheter seen in Fig 1 either by direct connection or indirect connection), a proximal end (to the right in Fig 1) of the transition member extends from a distal end (to the left in Fig 1) of the push member (as seen in Fig 1), the balloon loading member loads the balloon (as seen in Fig 2), the tip head is provided on a distal end (to the left in Fig 1) of the balloon (as seen in Fig 1), the imaging mark is provided on the balloon loading member (as seen in Fig 1). 
Although Ai discloses that a distal end (to the left in Fig 1) of the transition member is proximate a proximal end (to the right in Fig 1) of the outer tube of the balloon loading member (as seen in Fig 1), Ai does not explicitly disclose that the distal end of the transition member is nested inside the proximal end of the outer tube. Ai also does not explicitly disclose the balloon having a wall thickness of 10 - 15 microns, the balloon having a nominal dilation pressure of 3 - 4 atm, and the balloon catheter having a rated burst pressure of is 10 - 12 atm.  
Eidenschink, however, teaches a balloon catheter 50 (Fig 11) comprising a hub 52 (Fig 11) and a balloon catheter body (the entirety of catheter 50 seen in Fig 11 except for hub 52) with a push member (not labeled in Fig 11, but seen extending between the hub 52 and the transition member 56), a transition member 56 (Fig 11), a loading member 51+55 (Fig 11) comprising an inner tube 55 (Fig 11) and an outer tube 51 (Fig 11), and a balloon 53 (Fig 11), wherein a distal end (to the left in Fig 11) of the transition member is nested inside a proximal end (to the right in Fig 11) of the outer tube (as seen in Fig 11) for the purpose of providing an enhanced transition between the transition member and the balloon loading member in terms of pushability and trackability (Para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ai to include the transition member such that its distal end is nested inside the proximal end of the outer tube, as taught by Eidenschink, for the purpose of providing an enhanced transition between the transition member and the balloon loading member in terms of pushability and trackability (Para 12). 
Eidenschink also does not explicitly disclose the balloon having a wall thickness of 10 - 15 microns, the balloon having a nominal dilation pressure of 3 - 4 atm, and the balloon catheter having a rated burst pressure of is 10 - 12 atm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ai/Eidenschink to include the balloon with a wall thickness of 10-15 microns and a nominal dilation pressure of 3-4 atm and to include the balloon catheter with a rated burst pressure of 10-12 atm since these values are result effective variables and it has been held that discovering an optimum or workable value or optimum or workable range of values of a result effective variable involves only routine skill in the art, especially where the general conditions of a claim are disclosed in the prior art.
Alternatively, Franano teaches providing a balloon catheter (Para 2) with a balloon having a wall thickness of 10-15 microns (“overall thickness of the wall of the balloon is […] 10, 11, 12, 13, 14, 15 […] microns”, claim 24 – found on page 3 of the Claim Listing) and a nominal dilation pressure of 3-4 atm (“at a pressure of 4 atmospheres, resulting in full expansion of the balloon”, Para 581 – found on page 227 of the Specification) and with a rated burst pressure of 10-12 atm (“wherein the rated burst pressure of the polymer balloon is […] <15 […] atmospheres”, Para 618 – found in item #43 on page 292 of the Specification) for the purpose of ensuring that the balloon catheter is of an appropriate size and pressure to be used in cerebral vessels without causing harm (Para 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ai/Eidenschink to include the balloon with a wall thickness of 10-15 microns and a nominal dilation pressure of 3-4 atm and to include the balloon catheter with a rated burse pressure of 10-12 atm, as taught by Franano, for the purpose of ensuring that the balloon catheter is of an appropriate size and pressure to be used in cerebral vessels without causing harm (Para 11).
Re claim 2, Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, do not explicitly disclose that the nominal dilation pressure of the balloon is 3 atm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, to include the balloon with a nominal dilation pressure of 3 atm since this is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Re claim 3, Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, do not explicitly disclose that the rated burst pressure of the balloon catheter is 12 atm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, to include the balloon catheter with a rated burst pressure of 12 atm since this is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Re claim 6, Ai discloses that the length of a coaxial structure (Para 53 discloses that the hypotube of the pushing member 5 is coated with PTFE – therefore, the combination of the hypotube + the PTFE coating is a “coaxial structure”) of a hose section (Para 52 disclose that the hypotube+coating is 1200 mm long; the “hose section” is a 300-400 mm portion of this hypotube+coating; the remaining 800-900 mm of this hypotube+coating is not part of the “hose section”) of the balloon catheter is 300 - 400 mm (as set forth above, Para 52 disclose that the hypotube+coating is 1200 mm in length and a 300-400 mm long portion of this hypotube+coating is the claimed “hose section”).  
Re claim 7, Ai discloses that the push member is composed of a metal-based hypo tube or a braided tube with a cavity structure (“a metal-based hypotube having a cavity structure”, Para 51), the push member has a length of 800 mm - 1400 mm (“800 mm to 1400 mm”, Para 51), an outer diameter of 0.40 mm - 0.70 mm (“0.60 mm”, Para 52), and a thickness of 0.05 mm - 0.15 mm (“0.06 mm”, Para 52), the transition member is selected from a hypo tube with a screw structure and a core wire with a variable diameter structure (“a hypotube having a threaded structure is combined with a core wire having a tapered structure”, Para 54), and materials of the outer tube and the inner tube are selected from a block polyether amide elastomer, nylon, polyurethane or HDPE (“the outer tube material is made of a polymer material nylon 12”, Para 56; “the inner tube material is made of a polymer material nylon 66”, Para 57).  
Re claim 8, Ai discloses all the claimed features except that the transition member is of a spiral cut structure made of metal, and an end of the transition member forms a shovel like structure having gradually varied size. Eidenschink, however, teaches that the transition member 56 (Fig 11) is of a spiral cut structure (via “spiral cut 57” of Fig 11, Para 48; also seen as “spiral cut 35c” in Fig 10) made of metal (“conventional stainless steel, nitinol or other metallic material”, Para 52) and an end (to the left in Fig 11) of the transition member forms a shovel like structure 37c (Fig 10) having gradually varied size (as seen in Fig 10,11) for the purpose of providing an enhanced transition between the transition member and the loading member in terms of both pushability and trackability (Para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ai to include the transition member as one with a spiral cut structure made of metal and an end that forms a shovel like structure having gradually varied size, as taught by Eidenschink, for the purpose of providing an enhanced transition between the transition member and the loading member in terms of both pushability and trackability (Para 12).
Re claim 9, Ai discloses that the imaging mark is provided on the inner tube (as seen in Fig 1, Para 58), and material of the imaging mark is selected from gold, platinum, platinum iridium alloy and tungsten rhenium alloy (“gold, platinum, […] tungsten-rhenium alloy”, claim 17).
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (CN 109331322A)/Eidenschink (PG PUB 2003/0125709) in view of Wang et al. (PG PUB 2019/0344053) or, in the alternative, as being unpatentable over Ai et al./Eidenschink/Franano et al. (WO 2018/176064 A2) in view of Wang et al. (PG PUB 2019/0344053).
Re claim 2, Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, do not explicitly disclose that the nominal dilation pressure of the balloon is 3 atm.  Wang, however, teaches a balloon catheter 10 (Fig 3) having a balloon with a nominal dilation pressure of 3 atm (Table 1) for the purpose of treating corresponding strictures (Para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, to include the balloon with a nominal dilation pressure of 3 atm, as taught by Wang, for the purpose of treating corresponding strictures (Para 12).
Re claim 3, Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, do not explicitly disclose that the rated burst pressure of the balloon catheter is 12 atm. Wang, however, teaches a balloon catheter 10 (Fig 3) having a rated burst pressure of 12 atm (Table 1) for the purpose of treating corresponding strictures (Para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, to include the balloon catheter with a rated burst pressure of 12 atm, as taught by Wang, for the purpose of treating corresponding strictures (Para 12).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (CN 109331322A)/Eidenschink (PG PUB 2003/0125709) in view of Issendorff (PG PUB 2016/00457171) or, in the alternative, as being unpatentable over Ai et al./Eidenschink/Franano et al. (WO 2018/176064 A2) in view of Issendorff (PG PUB 2016/0045717).
Re claim 4, Ai discloses that the balloon adopts a folding structure of two folded wings, three folded wings or five folded wings (Para 59, claim 20), but Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, do not explicitly disclose the passing outer diameter being 0.66-0.90 mm . Issendorff, however, teach a folded balloon having a passing outer diameter of being 0.66-0.9 mm (Para 180) for the purpose of easing advancement and removal of the balloon to and from the target site (Para 181,185). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ai/Eidenschink, or alternatively Ai/Eidenschink/Franano, to include the balloon with a passing outer diameter being 0.66-0.9 mm, as taught by Issendorff, for the purpose of easing advancement and removal of the balloon to and from the target site (Para 181,185).
Re claim 5, Ai/Eidenschink/Issendorff, or alternatively Ai/Eidenschink/Franano/Issendorff, disclose all the claimed features except explicitly disclosing that the passing outer diameter is 0.78 mm. However, the passing outer diameter is a result effective variable and it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the passing outer diameter to be 0.78 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2003/0208221 to El-Nounou discloses a balloon catheter having a substantially similar structure to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that all passages of Ai cited in the rejections refer to those of the English translation.